DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/21 has been entered. 
The amendment filed on 02/01/2021 has been entered and fully considered.
Claims 37, 39, -44, 46-48, 50-57, and 59-66 are pending of which claims 37, 44, 48, and 57 are independent.
The IDS(s) submitted on 11/05/2018 and 06/18/2020 is being considered and is relevant to the filed claims and prior arts identified may be applied in the future.
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
.
Response to Arguments
Applicant’s arguments with respect to independent claim(s) 37, 44, 48 and 58 have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner after conducting a complete search with respect to the amended limitation in each of the independent claims reciting “…one or more parameters compromise …a start time of the SS burst set relative to a timing reference for the first base station…”.  The search has identified two relevant prior arts: 
(a) Harada et al (US 20200059810 A1) and (b) Chen et al (US Pub, No. 20200068420 A1).   The examiner has selected Harada et al (US 20200059810 A1) because it addresses the new dependent claims 63-66.  Further Harada et al teaches the critical novelty Applicant is trying to claim wherein the UE determines the timing of the SS Blocks received from a neighbor base station without decoding the PBCH included in the received SS Blocks and relying on the time reference received from the first/serving base station.  See Harada paragraph 84 as it recites the modified limitation verbatim. 
	Therefore, in the obviousness rejections below Lou is replaced by Harada.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  37, 42, 43, 44, 46, 47, 48, 55, 56, 57, 59-61 and 63-66  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20200022040 A1 - note the provisional document 62/520017 for which priority is relied on fully supports the non-provisional document and all figures).in view of Harada et al (US 20200059810 A1).

Regarding claim 37, Chen discloses a method in a user equipment (Fig. 15 UE)  for a wireless communication network (See Fig. 15 UE, Source Cell, Target Cell constitute wireless communication network), wherein a plurality of base stations are operative in the wireless communication network (Fig. 15 source & target cells are base stations with geographical area - see Fig. 20 and  paragraph 234 and the corresponding base stations for the cells), the method comprising: 
detecting one or more parameters of synchronization sequence (SS) blocks (i.e. time index of the SS Block of the NR-SS transmitted by the second/target base station/cell) transmitted by a second base station of the plurality of base stations (see paragraphs 217-218 in Fig. 15  the UE receiving NR-SS from target/second base station/cell and to measure the SS block and come up with SS-block -RSRP/RSRQ need to detect the time index of the SS-Block and reports it to the first/source base station/cell - see paragraph 219); and reporting the detected one or more parameters of SS blocks (the beam index of each SS-Block of the NR-SS received from the second/target cell/base station )transmitted by the second base station to a first base station of the plurality of base stations (See step 3 the UE reporting the beam index of each SS-Block of the NR-SS received from the second/target cell/base station to the first/source cell/base station as detailed in paragraphs 219 and 195) wherein the SS blocks are transmitted by the second base station in periodic SS bursts (See Figs. 5 and 10 cell 2/ Base station 2 transmitting SS Blocks in 6 Burst Sets/Series with a Burst Series Period - see paragraphs 84 and 165), each burst comprising one or more SS blocks(See Figs 5 and 10), wherein the SS bursts are transmitted by the second base station in periodic SS burst sets (i.e. Cell 2/base Station 2 sends SS Blocks in burst sets /burst series with a periodicity of a Burst Series Period - See Fig. 10 and paragraphs 84 and 165), each burst series in Figs. 5 and 10 contains plurality of SS blocks - see paragraphs 84 and 165).  Chen also teaches the time index as the property of the SS Block in paragraph 195 reported to the first base station.
	Chen fails to disclose and wherein the one or more parameters comprise one or more of: a start time of the SS burst set relative to a timing reference for the first base station; periodicity of SS burst sets; the number of SS Bursts per SS burst set; the number of SS blocks per SS burst; the periodicity of SS bursts within an SS burst set; and one or more frequencies over which the SS blocks are transmitted.
	Harada discloses and wherein the one or more parameters comprise one or more of: a start time of the SS burst set relative to a timing reference for the first base station; periodicity of SS burst sets (Harada teaches in paragraph 51 the UE determining the start time of the SS blocks/burst set received from a neighbor cell as an offset time from a timing reference of a first/serving cell and reporting the determined time offset to the network through the serving cell (see paragraph 4 where the network is the serving base station/cell). Harada repeats the same disclosure in paragraph 84. See Fig. 3 and corresponding description); the number of SS Bursts per SS burst set; the number of SS blocks per SS burst; the periodicity of SS bursts within an SS burst set; and one or more frequencies over which the SS blocks are transmitted. (Note that Harada is applied to teach the timing reference limitation and as the other limitations are claimed in the alternative Harada addressing the first limitation is sufficient and not required to address the limitations in the alternatives).

	In view of the above, having the method of Chen and then given the well- established teaching of Harada, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Chen as taught by Harada, since Harada states in paragraphs 11 and 84 that the modification results in reducing the increase in processing load on UEs by not forcing them decode PBCH of a neighbor cell/base station to get reference time and obtaining it from a serving cell/base station ahead of time.

Regarding claim 42, Chen discloses the method according to claim 37, further comprising:
	receiving an instruction to detect and report one or more parameters of the SS blocks transmitted by the second base station. (See Fig. 15 steps 1 & 2 and paragraphs 217-218 detailing the UE receives from the source/first base station/cell  instructions in the form measurement configuration instructing to detect and measure SS blocks transmitted by the target/second base station/cell  and detect the property of SS Block in the form of time index - see paragraphs 219 and 195)
Regarding claim 43, Chen discloses the method according to claim 42, further comprising: wherein the instruction comprises a configuration to detect and report one or more parameters of the SS blocks transmitted by the second base station. (See Fig. 15 steps 1 & 2 and paragraphs 217-218 detailing the UE receives from the source/first base station/cell  instructions in the form measurement configuration instructing to detect and report SS blocks properties in the form of time index - see paragraphs 219 and 195)
	
Regarding claim 44, Chen discloses a method in a first base station (Fig. 15 Source Cell/Base Station - Fig. 15 source & target cells are base stations with geographical area - see Fig. 20 and  paragraph 234 and the corresponding base stations for the cells ) UE (i.e. Figs. 15 and 20 UE) operative in a wireless communication network(See Fig. 15 UE, Source Cell, Target Cell constitute wireless communication network and is part of a bigger network of Fig. 20), the method comprising:  instructing (i.e. Fig. 15 step 1 wherein source/first base station/cell sends instruction in the form of measurement configuration sent to the UE configuring detecting index and periodicity of SS-Blocks from second/target base station/cell and report back to the source/first base station/cell - see paragraphs 8, 210, 211 and 217)  a user equipment to detect and report one or more properties (time index and/or periodicity of SS-Block per paragraphs 210, 211 and 217) of synchronization sequence (SS) blocks transmitted by a second base station (i.e. Fig. 15 second/target base station/cell ) operative in the wireless communication network(See Fig. 15 UE, Source Cell, Target Cell constitute wireless communication network); and receiving, from the user equipment, a report (Fig. 15 step 2 triggering for a report occurs after the SS-Blocks of the NR-SS received from the target/second base station/cell and detection and measurement of the SS-Block is conducted) comprising detected one or more properties of SS blocks (i.e. time index of the SS-Block received from second/target base station/cell -see paragraphs 219 and 195) transmitted by the second base station. (See step 3 the UE reporting the beam index of each SS-Block of the NR-SS received from the second/target cell/base station to the first/source cell/base station as detailed in paragraphs 219 and 195) wherein the SS blocks are transmitted by the second base station in periodic SS bursts (See Figs. 5 and 10 cell 2/ Base station 2 transmitting SS Blocks in 6 Burst Sets/Series with a Burst Series Period - see paragraphs 84 and 165), each burst comprising one or more SS blocks(See Figs 5 and 10), wherein the SS bursts are transmitted by the second base station in periodic SS burst sets (i.e. Cell 2/base Station 2 sends SS Blocks in burst sets /burst series with a periodicity of a Burst Series Period - See Fig. 10 and paragraphs 84 and 165), each SS burst set comprising one or more SS bursts (each burst series in Figs. 5 and 10 contains plurality of SS blocks - see paragraphs 84 and 165).  Chen also teaches the time index as the property of the SS Block in paragraph 195 reported to the first base station.
	Chen fails to disclose and wherein the one or more parameters comprise one or more of: a start time of the SS burst set relative to a timing reference for the first base station; periodicity of SS burst sets; the number of SS Bursts per SS burst set; the number of SS blocks per SS burst; the periodicity of SS bursts within an SS burst set; and one or more frequencies over which the SS blocks are transmitted.
	Harada discloses and wherein the one or more parameters comprise one or more of: a start time of the SS burst set relative to a timing reference for the first base station; periodicity of SS burst sets (Harada teaches in paragraph 51 the UE determining the start time of the SS blocks/burst set received from a neighbor cell as an offset time from a timing reference of a first/serving cell and reporting the determined time offset to the network through the serving cell (see paragraph 4 where the network is the serving base station/cell). Harada repeats the same disclosure in paragraph 84. See Fig. 3 and corresponding description); the number of SS Bursts per SS burst set; the number of SS blocks per SS burst; the periodicity of SS bursts within an SS burst set; and one or more frequencies over which the SS blocks are transmitted. (Note that Harada is applied to teach the timing reference limitation and as the other limitations are claimed in the alternative Harada addressing the first limitation is sufficient and not required to address the limitations in the alternatives).
	In view of the above, having the method of Chen and then given the well- established teaching of Harada, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Chen as taught by Harada, since Harada states in paragraphs 11 and 84 that the modification results in reducing the increase in processing load on UEs by not forcing them decode PBCH of a neighbor cell/base station to get reference time and obtaining it from a serving cell/base station ahead of time.
	
Regarding claim 46,  Chen discloses the method according to claim 44, wherein the step of instructing comprises transmitting an instruction to the user equipment via wireless signaling to detect and report one or more properties of SS blocks transmitted by the second base station. . (See Fig. 15 steps 1 & 2 and paragraphs 217-218 detailing the UE receives from the source/first base station/cell  instructions in the form measurement configuration instructing to detect and measure SS blocks by the target/second base station/cell  and detect the property of SS Block in the form of time index - see paragraphs 219 and 195)
Regarding claim 47,  Chen discloses the method according to claim 46, wherein the instruction configures the user equipment to detect and report one or more parameters of the SS blocks transmitted by the second base station, or configures the user equipment with a measurement object to measure one or more frequencies, or one or more cells. (See Fig. 15 steps 1 & 2 and paragraphs 217-218 detailing the UE receives from the source/first base station/cell  instructions in the form measurement configuration instructing to detect and report SS blocks properties in the form of time index transmitted by the second/target cell/base station- see paragraphs 219 and 195.  See paragraph 58 on measurement object for intra-frequency and/or inter-frequency measurement for plurality of cells)

Regarding claim 48, Chen discloses a user equipment (See UE in Figs. 15 and 20 with structure shown in Fig. 25 per paragraph 283) for a wireless communication network(See Fig. 15 UE, Source Cell, Target Cell constitute wireless communication network and is subset of the network shown in Fig. 20), the user equipment comprising processing circuitry (Processors 81 and 91 in Fig. 25 per paragraph 283) and a non-transitory machine-readable medium (i.e. medium 92, 82, and 83 in Fig. 25 per paragraph 283) storing instructions which, when executed by the processing circuitry, cause the user equipment to: detect one or more parameters of synchronization sequence (SS) blocks (i.e. time index of the SS Block of the NR-SS transmitted by the second/target base station/cell) transmitted by a second base station of the plurality of base stations (see paragraphs 217-218 in Fig. 15  the UE receiving NR-SS from target/second base station/cell and to measure the SS block and come up with SS-block -RSRP/RSRQ need to detect the time index of the SS-Block and reports it to the first/source base station/cell - see paragraph 219); and report the detected one or more parameters of SS blocks (the beam index of each SS-Block of the NR-SS received from the second/target cell/base station )transmitted by the second base station to a first base station of the plurality of base stations. (See step 3 the UE reporting the beam index of each SS-Block of the NR-SS received from the second/target cell/base station to the first/source cell/base station as detailed in paragraphs 219 and 195)  wherein the SS blocks are transmitted by the second base station in periodic SS bursts (See Figs. 5 and 10 cell 2/ Base station 2 transmitting SS Blocks in 6 Burst Sets/Series with a Burst Series Period - see paragraphs 84 and 165), each burst comprising one or more SS blocks(See Figs 5 and 10), wherein the SS bursts are transmitted by the second base station in periodic SS burst sets (i.e. Cell 2/base Station 2 sends SS Blocks in burst sets /burst series with a periodicity of a Burst Series Period - See Fig. 10 and paragraphs 84 and 165), each SS burst set comprising one or more SS bursts (each burst series in Figs. 5 and 10 contains plurality of SS blocks - see paragraphs 84 and 165).  Chen also teaches the time index as the property of the SS Block in paragraph 195 reported to the first base station.
	

one or more of: a start time of the SS burst set relative to a timing reference for the first base station; periodicity of SS burst sets; the number of SS Bursts per SS burst set; the number of SS blocks per SS burst; the periodicity of SS bursts within an SS burst set; and one or more frequencies over which the SS blocks are transmitted.
	Harada discloses and wherein the one or more parameters comprise one or more of: a start time of the SS burst set relative to a timing reference for the first base station; periodicity of SS burst sets (Harada teaches in paragraph 51 the UE determining the start time of the SS blocks/burst set received from a neighbor cell as an offset time from a timing reference of a first/serving cell and reporting the determined time offset to the network through the serving cell (see paragraph 4 where the network is the serving base station/cell). Harada repeats the same disclosure in paragraph 84. See Fig. 3 and corresponding description); the number of SS Bursts per SS burst set; the number of SS blocks per SS burst; the periodicity of SS bursts within an SS burst set; and one or more frequencies over which the SS blocks are transmitted. (Note that Harada is applied to teach the timing reference limitation and as the other limitations are claimed in the alternative Harada addressing the first limitation is sufficient and not required to address the limitations in the alternatives).





Regarding claim 55, Chen discloses the user equipment according to claim 48, wherein the user equipment is further configured to:
receive an instruction to detect and report one or more parameters of the SS blocks transmitted by the second base station. (See Fig. 15 steps 1 & 2 and paragraphs 217-218 detailing the UE receives from the source/first base station/cell  instructions in the form measurement configuration instructing to detect and measure SS blocks by the target/second base station/cell  and detect the property of SS Block in the form of time index - see paragraphs 219 and 195)
Regarding claim 56, Chen discloses the user equipment according to claim 55, wherein the instruction comprises a configuration to detect and report one or more parameters of the SS blocks received from by the second base station.  (See Fig. 15 steps 1 & 2 and paragraphs 217-218 detailing the UE receives from the source/first base station/cell  instructions in the form measurement configuration instructing to detect and report SS blocks properties in the form of time index - see paragraphs 219 and 195)
	
Regarding claim 57, Chen discloses a base station (See source base station/cell with structure shown in Fig. 25 per paragraph 283) for a wireless communication network(See Fig. 15 UE, Source Cell, Target Cell constitute wireless communication network and is subset of the network shown in Fig. 20), the base station comprising processing circuitry (Processors 81 and 91 in Fig. 25 per paragraph 283) and a non-transitory machine-readable medium (i.e. medium 92, 82, and 83 in Fig. 25 per paragraph 283) storing instructions which, when executed by the processing circuitry, cause the base station to: instruct (i.e. Fig. 15 step 1 wherein source/first base station/cell sends instruction in the form of measurement configuration sent to the UE configuring detecting index and periodicity of SS-Blocks from second/target base station/cell and report back to the source/first base station/cell - see paragraphs 8, 210, 211 and 217)  a user equipment to detect and report one or more properties (time index and/or periodicity of SS-Block per paragraphs 210, 211 and 217) of synchronization sequence (SS) blocks transmitted by a second base station (i.e. Fig. 15 second/target base station/cell ) operative in the wireless communication network(See Fig. 15 UE, Source Cell, Target Cell constitute wireless communication network); and receive, from the user equipment, a report (Fig. 15 step 2 triggering for a report occurs after the SS-Blocks of the NR-SS received from the target/second base station/cell and detection and measurement of the SS-Block is conducted) comprising detected one or more properties of SS i.e. time index of the SS-Block received from second/target base station/cell -see paragraphs 219 and 195) transmitted by the second base station. (See step 3 the UE reporting the beam index of each SS-Block of the NR-SS received from the second/target cell/base station to the first/source cell/base station as detailed in paragraphs 219 and 195) wherein the SS blocks are transmitted by the second base station in periodic SS bursts (See Figs. 5 and 10 cell 2/ Base station 2 transmitting SS Blocks in 6 Burst Sets/Series with a Burst Series Period - see paragraphs 84 and 165), each burst comprising one or more SS blocks(See Figs 5 and 10), wherein the SS bursts are transmitted by the second base station in periodic SS burst sets (i.e. Cell 2/base Station 2 sends SS Blocks in burst sets /burst series with a periodicity of a Burst Series Period - See Fig. 10 and paragraphs 84 and 165), each SS burst set comprising one or more SS bursts (each burst series in Figs. 5 and 10 contains plurality of SS blocks - see paragraphs 84 and 165).  Chen also teaches the time index as the property of the SS Block in paragraph 195 reported to the first base station.
	Chen fails to disclose and wherein the one or more parameters comprise one or more of: a start time of the SS burst set relative to a timing reference for the first base station; periodicity of SS burst sets; the number of SS Bursts per SS burst set; the number of SS blocks per SS burst; the periodicity of SS bursts within an SS burst set; and one or more frequencies over which the SS blocks are transmitted.
	Harada discloses and wherein the one or more parameters comprise one or more of: a start time of the SS burst set relative to a timing reference for the first base station; periodicity of SS burst sets (Harada teaches in paragraph 51 the UE determining the start time of the SS blocks/burst set received from a neighbor cell as an offset time from a timing reference of a first/serving cell and reporting the determined time offset to the network through the serving cell (see paragraph 4 where the network is the serving base station/cell). Harada repeats the same disclosure in paragraph 84. See Fig. 3 and corresponding description); the number of SS Bursts per SS burst set; the number of SS blocks per SS burst; the periodicity of SS bursts within an SS burst set; and one or more frequencies over which the SS blocks are transmitted. (Note that Harada is applied to teach the timing reference limitation and as the other limitations are claimed in the alternative Harada addressing the first limitation is sufficient and not required to address the limitations in the alternatives).
	In view of the above, having the base station of Chen and then given the well- established teaching of Harada, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the base station of Chen as taught by Harada, since Harada states in paragraphs 11 and 84 that the modification results in reducing the increase in processing load on UEs by not forcing them decode PBCH of a neighbor cell/base station to get reference time and obtaining it from a serving cell/base station ahead of time.


Regarding claim 59, Chen discloses the base station according to claim 57, wherein the base station is caused to instruct the user equipment by transmitting an instruction to the user equipment via wireless signaling to
See Fig. 15 steps 1 & 2 and paragraphs 217-218 detailing the UE receives from the source/first base station/cell  instructions in the form measurement configuration instructing to detect and measure SS blocks transmitted by the target/second base station/cell  and detect the property of SS Block in the form of time index - see paragraphs 219 and 195)
Regarding claim 60, Chen discloses the base station according to claim 59, wherein the instruction configures the user equipment to detect and report one or more parameters of the SS blocks transmitted by the second base station. (See Fig. 15 steps 1 & 2 and paragraphs 217-218 detailing the UE receives from the source/first base station/cell  instructions in the form measurement configuration instructing to detect and report SS blocks properties in the form of time index - see paragraphs 219 and 195)
Regarding claim 61, Chen discloses the base station according to claim 59, wherein the instruction configures the user equipment with a measurement object to measure one or more frequencies, or one or more cells. (See paragraph 58 on measurement object for intra-frequency and/or inter-frequency measurement for plurality of cells)
Regarding claim 41, Chen discloses the method according to claim 37 including receiving SS blocks and inferring time index parameter of the received SS blocks.
	Chen fails to explicitly disclose listening for the transmission of SS blocks and inferring the one or more parameters based on the detected SS blocks.
UE measures/listens to SS Blocks and determines time index of the received/detected SS block per paragraphs 49, 64 and 84)
	I In view of the above, having the method of Chen and then given the well- established teaching of Harada, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Chen as taught by Harada, since Harada states in paragraphs 11 and 84 that the modification results in reducing the increase in processing load on UEs by not forcing them decode PBCH of a neighbor cell/base station to get reference time and obtaining it from a serving cell/base station ahead of time.

Regarding claim 54, claim 54 is rejected in the same scope of claim 41.
Regarding claims 63, 64 65 and 66, Chen fails to disclose wherein the timing reference for the base station is a system frame number for the first base station.
	Harada disclose wherein the timing reference for the base station is a system frame number for the first base station. (See paragraph 38 indicating the timing information/reference received can be system frame number and can be the certain timing in the serving cell/base station discussed in paragraphs 51 and 84)
	In view of the above, having the method/UE/base station of Chen and then given the well- established teaching of Harada, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method/UE/base station of Chen as taught by Harada, since Harada .


Claims 39-40, 50, 51, 52, 53 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view Harada and further in view of Lee et al (US 2018/0302819 A1). 
Regarding claim 39, Chen as modified by Hrada discloses the method according to claim 37 but fails to disclose wherein detecting one or more parameters comprises:
	listening for the transmission of SS blocks during a finite time window that has a length equal to a sum of a maximum permitted periodicity and an additional time duration.
	Lee discloses listening for the transmission of SS blocks during a finite time window that has a length equal to a sum of a maximum permitted periodicity and an additional time duration. (See paragraph 21 stating “an indicator of a measurement window larger than an SS burst set periodicity of the serving cell and the at least one neighboring cell” and given that the SS burst set periodicity is the sum of the SS blocks periodicity in the SS burst set then the listening window is larger than the SS burst set periodicity which is the sum of the SS blocks periodicity in the SS burst set and addresses the limitation. See also paragraph 129 and 181 )

	Regarding claim 40, , Chen modified by Harada discloses the method according to claim 37 but fails to disclose wherein detecting one or more parameters comprises: 
determining the one or more parameters based on system information transmitted by the second base station.
	Lee discloses determining the one or more parameters based on system information transmitted by the second base station. (See paragraph 81 in relation to Fig. 2 be it the second or first base station transmit plurality of SS blocks in the same system information and hence the parameters associated with the detected SS Blocks in the same system information meeting the limitations of the claim).
	In view of the above, having the method of Chen and Harada and then given the well- established teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Chen and Harada as taught by Lee, since Lee states in paragraph 
	Regarding claim 50, claim 50 is rejected in the same scope of claim 39.
	Regarding claim 51, Chen modified by Harada fails to disclose wherein the additional time duration is configured with a value between 0 and the maximum permitted periodicity.
		Lee discloses wherein the additional time duration is configured with a value between 0 and the maximum permitted periodicity.  (See paragraphs 21, 129 and 181 when the window configuration is not received it is zero and when received it is an SS burst set periodicity of the serving cell and the at least one neighboring cell)
		
	Regarding claim 52, Chen as modified by Harada fails to disclose wherein the finite time window starts upon reception of an SS block from a serving base station of the user equipment.
		Lee discloses wherein the finite time window starts upon reception of an SS block from a serving base station of the user equipment. (See paragraphs 100 and 101 that the UE receives a configured window to measure SS blocks and can be configured to start any time including  at the reception of SS block from the serving/first base station).
		In view of the above, having the method of Chen and Harada  and then given the well- established teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Chen and Harada as taught by Lee, since Lee states in paragraph 66 that the modification results in a method that enables performing the cell measurement process and formatting and transmitting the cell measurement report to the base station without decoding the PBCH included in the SS blocks, thus reducing utilization of resources by refraining from decoding the PBCH, and hence providing energy-efficient RRM in the wireless communication system.
	Regarding claim 53, claim 53 is rejected in the same scope of claim 40.
	Regarding claim 62, Chen as modified by Harada discloses the base station according to claim 57, but fails to disclose wherein the base station is further caused to:
	inform one or more further user equipment of the detected one or more 	properties of SS blocks transmitted by the second base station.

	inform one or more further user equipment of the detected one or more 	properties of SS blocks transmitted by the second base station. (See paragraphs 100 and 105 - where first base station 405-a transmits maximum number of SS blocks of the second base station/neighboring cell to the UE 415 of which the UE 415 also detects again later the SS blocks transmitted by the neighbor/second base station/cell) 
	In view of the above, having the method of Chen and Harada and then given the well- established teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Chen and Harada as taught by Lee, since Lee states in paragraph 66 that the modification results in a method that enables performing the cell measurement process and formatting and transmitting the cell measurement report to the base station without decoding the PBCH included in the SS blocks, thus reducing utilization of resources by refraining from decoding the PBCH, and hence providing energy-efficient RRM in the wireless communication 
system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HABTE MERED/Primary Examiner, Art Unit 2474